Citation Nr: 0118025	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from February 1949 to 
January 1969, at which time he retired with more than 20 
years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died on May [redacted], 1997, at the age of 65 years, and that the 
immediate cause of death was cardiopulmonary arrest due to 
respiratory failure due to chronic obstructive pulmonary 
disease due to leukocytosis, pulmonary fibrosis.  

2.  At the time of death, the veteran was service connected 
for bilateral hearing loss, rated 30 percent disabling since 
February 23, 1996, residuals of amputation of the distal two-
thirds phalanx of the left index finger, rated 10 percent 
disabling since February 23, 1996, and a healed mandible 
fracture, rated noncompensably disabling since February 23, 
1996.  The evidence of record also shows that he had 
additional nonservice-connected disabilities that included 
pulmonary tuberculosis, severe esophagitis, chronic alcohol 
abuse, anemia, and malnutrition.  

3.  The veteran's death is shown to have been due to 
residuals of pulmonary tuberculosis, which was not manifested 
during his military service or to a compensable degree within 
the first three years after service.  

4.  The initial clinical evidence of any pulmonary disability 
was demonstrated in 1979, many years after the veteran's 
retirement from military service.  

5.  The veteran's pulmonary tuberculosis is not shown to have 
resulted from radiation exposure during service.  

6.  The veteran's pulmonary tuberculosis is not shown to have 
resulted from Agent Orange exposure during service.  

7.  None of the veteran's service-connected disabilities is 
shown to have contributed substantially to his death.  



CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the RO in 
rating decisions promulgated in June 1997 and August 1998.  
During the pendency of this appeal, however, the Veterans 
Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) was enacted, which provides new 
statutory requirements regarding notice to a claimant and 
his/her representative and specified duties to assist 
claimants in the development of their claims.  Upon careful 
review of the claims folder the Board finds that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  Specifically, the Board finds that the Statements of 
the Case (SOC) provided to the appellant and her 
representative in September 1997 and January 1999 satisfy the 
requirement at 38 C.F.R. § 5103 of the new statute, in that 
the appellant was sufficiently advised by the RO as to what 
evidence was necessary to establish entitlement to service 
connection for the cause of the veteran's death, and was 
provided ample opportunity and time to submit such evidence.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at 38 C.F.R. § 5103A have also 
been fulfilled, in that all evidence and records identified 
by the appellant as plausibly relevant to her pending claim 
have been collected for review.  The appellant declined a 
personal hearing to present evidence.  Therefore, the Board 
concludes that no further assistance is necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim, and that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant contends that the veteran's death was caused by 
his chronic obstructive pulmonary disease, which the 
appellant claims resulted from his long history of cigarette 
smoking that began in service and developed into nicotine 
dependence.  She asserts, therefore, that she is entitled to 
dependency and indemnity (DIC) benefits because service 
connection is warranted for the cause of his death.  She also 
argues that the veteran's exposure to radiation, Agent Orange 
in Vietnam, and hazardous agents in the cargoes of the 
aircraft in which he flew during service caused his death.  

The veteran died on May [redacted], 1997, at the age of 65.  The 
death certificate shows that the immediate cause of death was 
cardiopulmonary arrest due to respiratory failure due to 
chronic obstructive pulmonary disease due to leukocytosis, 
pulmonary fibrosis.  At the time of death, the veteran was 
service connected for bilateral hearing loss, rated 30 
percent disabling since February 23, 1996, residuals of 
amputation of the distal two-thirds phalanx of the left index 
finger, rated 10 percent disabling since February 23, 1996, 
and a healed mandible fracture, rated noncompensably 
disabling since February 23, 1996.  The evidence of record 
also shows that he had additional nonservice-connected 
disabilities that included pulmonary tuberculosis, severe 
esophagitis, chronic alcohol abuse, anemia, and malnutrition.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and tuberculosis becomes manifest to a degree of 10 
percent within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Radiation Exposure

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic leukemia), 
cancers of the thyroid, breast, pharynx, esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, salivary 
gland, and urinary tract ("urinary tract" means the kidneys, 
renal pelves, ureters, urinary bladder, and urethra), multiple 
myeloma, lymphomas (except Hodgkin's disease), and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d)(2).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any evidence 
of a nature usually accepted as competent to indicate the time 
of existence or inception of disease, and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, cancers of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovaries, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
and tumors of the brain and central nervous system.  38 C.F.R. 
§ 3.311(b)(2)(i).  Furthermore, VA has determined that 
polycythemia vera is not a "radiogenic disease" and has been 
specifically excluded from the aforementioned list.  38 C.F.R. 
§ 3.311(b)(3).  

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).  

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There are three ways in which a claimant may establish 
service connection for a disability that is claimed to be 
secondary to radiation exposure in service.  See Hardin v. 
West, 11 Vet. App. 74 (1998).  The first is through the 
presumptive provisions of 38 C.F.R. § 3.309(d).  This 
regulation does not require a dose estimate.  It requires 
only that a veteran be a radiation-exposed veteran, that he 
develop one of the listed conditions at any time post-
exposure, and that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 be satisfied.  Under this regulation, 
sufficient evidence must be presented of both the listed 
disease and the requisite participation in a radiation-risk 
activity.  38 C.F.R. § 3.309.  As pulmonary tuberculosis is 
not one of the listed conditions under 38 C.F.R. 
§ 3.309(d)(2), and the evidence does not show the veteran 
participated in a radiation-risk activity or that he was in 
Japan between September 1945 and July 1946, the Board may not 
presume that his pulmonary tuberculosis was attributable to 
radiation exposure under 38 C.F.R. § 3.309.  

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311, which does require a dose estimate, but it 
also provides that presence at a site will be presumed for 
participants claiming participation in atmospheric weapons 
tests.  The list of diseases considered radiogenic under this 
regulation includes diseases that are not listed under 38 
C.F.R. § 3.309(d).  The list of radiogenic disease under 
38 C.F.R. § 3.311(b)(2) & (3) does not include pulmonary 
tuberculosis, and the appellant has not cited or submitted 
any competent scientific or medical evidence showing that the 
condition is a radiogenic disease so as to permit 
consideration under 38 C.F.R. § 3.311(b)(4).  Hence, the 
Board finds that the provisions of 38 C.F.R. § 3.311 have not 
been met.  

The third way that service connection may be established for 
a claimed radiogenic disease is by direct service connection.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee, supra.  As 
the evidence in this case does not show manifestation of 
tuberculosis in service or within the first three years after 
the veteran's retirement from service in January 1969, the 
Board finds that his pulmonary tuberculosis in not service-
connectable either on a direct basis or on a presumptive 
basis.  

II.  Agent Orange Exposure

The veteran's active duty included service in Vietnam during 
the Vietnam era.  The regulations pertaining to Agent Orange 
exposure, expanded to include all herbicides used in Vietnam, 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and who have a disorder listed at 3.309(e).  
38 C.F.R. § 3.307(a)(6)(iii).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The list of herbicide related diseases under 38 C.F.R. 
§ 3.309(e) does not include pulmonary tuberculosis; 
therefore, exposure to herbicides is not presumed.  Moreover, 
and the appellant has not cited or submitted any competent 
scientific or medical evidence showing that pulmonary 
tuberculosis is due to Agent Orange exposure.  Hence, the 
Board finds that service connection on a direct or a 
presumptive basis is not warranted.  

III.  Nicotine Dependence

The main thrust of the appellant's contention that service 
connection is warranted for the cause of the veteran's death 
lies in her argument that the veteran began smoking in 
service, which resulted in the development of nicotine 
dependence that led to chronic obstructive pulmonary disease 
that, she claims, caused his death.  In support of that 
argument, the appellant has submitted more than 30 statements 
and affidavits from family members, friends, and fellow 
servicemen, which describe the veteran's heavy smoking habit 
from the early 1950's to his death.  A February 1998 
affidavit, from the veteran's brother, indicated that he and 
the veteran began smoking cigarettes when they joined the 
National Guard in 1947.  

Service medical records do not show that the veteran 
complained of, or was treated for, any pulmonary disability.  
His July 1968 retirement examination showed that evaluation 
of his lungs and chest were normal, that a chest X-ray was 
negative, and that he reported that he had no history of 
tuberculosis, shortness of breath, pain or pressure in the 
chest, or chronic cough.  

The postservice medical evidence showed that he was diagnosed 
with active pulmonary tuberculosis in May 1979, for which he 
received extensive treatment between 1979 and 1992, including 
several periods of hospitalization.  The records noted that 
he developed resistance to INH, Rifampin, and Ethionamide.  
In an October 1983 statement, J. H. Ellis, Jr., M.D., 
indicated that the appellant had active pulmonary 
tuberculosis with an Isoniazid, Rifampin, and ETA resistant 
organism, and that the weakness and depression associated 
with the necessary drug regime rendered him unemployable.  

At an April 1996 VA medical examination, the veteran 
complained of shortness of breath upon walking 100-150 feet, 
weakness, and an inability to swallow, eat, or gain weight.  
He denied coughing.  Rhonchi were noted at both lung fields 
from midway down, along with dry crackles.  The diagnoses 
were tuberculosis, inactive since 1992, with secondary 
moderate lung fibrosis and restrictive disease, and chronic 
obstructive pulmonary disease, apparently due to the 
tuberculosis.  

Private medical records dated from December 1996 to May 1997 
show that the veteran received treatment for respiratory 
complaints.  A December 1996 chest X-ray report noted 
findings of advanced chronic obstructive pulmonary disease 
with chronic pleural thickening, fibrosis, and bronchiectatic 
cavitation in both apices that was considered compatible with 
old tuberculosis.  A December 1996 CT scan of the chest 
revealed moderately advanced lung disease with some bullous 
emphysema as well as significant pleural nodular thickening 
in both apices with intermixed bronchiectatic and fibrotic 
changes in both upper lobes.  A January 1997 record noted 
that chest evaluation showed that the veteran was markedly 
hyperinflated in the bases, with diminished breath sounds 
bilaterally and a few crackles in the apex bilaterally.  An 
April 1997 record indicated that the appellant had severe 
chronic obstructive pulmonary disease, and that most, if not 
all, of his problems were related to his chronic alcohol and 
tobacco abuse.  

In a February 1998 statement, M. Psarakis, M.D., who had 
treated the veteran from December 1996 to May 1997, reported 
that the veteran had expired several months before, due to 
end-stage lung disease from emphysema that was most certainly 
related to his many years of excessive smoking.  The 
physician stated that the veteran had been oxygen dependent 
and on multiple medications for chronic obstructive pulmonary 
disease secondary to tobacco use, and, while under his (the 
physician's) care, was noted to be constantly short of 
breath.  The physician further opined that the veteran had 
had all the classic findings, both physically and 
symptomatically, of an individual with severe end-stage 
emphysema and lung disease from cigarette abuse.  

In a March 1998 statement, B. J. Ellis, M.D., indicated that 
the veteran had been a patient under the care of Osler 
Medical Clinic, and had expired in 1997 from end-stage 
pulmonary disease/emphysema.  Dr. Ellis reported that the 
veteran had begun smoking in 1947, while serving in the 
National Guard, had continued to smoke throughout his 
military career, and that the time of diagnosis of his 
pulmonary disease was in active service.  Dr. Ellis stated 
that the veteran's service records showed that over the 4 to 
5 years prior to his retirement, he had several episodes of 
respiratory problems with significant documentation that 
while serving as a load master, he was also exposed to 
significant respiratory pollutants, such dust, dirt and 
engine runoff, which, combined with his smoking, exacerbated 
his respiratory problems.  Dr. Ellis opined that the 
veteran's job as a load master combined with his obstructive 
pulmonary disease had led to his disability, which suggested 
that the problem was service connected.  

The report of an autopsy performed on May [redacted], 1997, listed 
the following final anatomic diagnoses: (1) active 
fibrocaseous tuberculosis involving right lung and left upper 
lobe- massive obliterative fibrous pleuritis of right lung 
and left upper lobe; (2) left pleural effusion (1,020 ml); 
(3) chronic obstructive pulmonary disease (emphysema); (4) 
branches of pulmonary artery with changes consistent with 
pulmonary hypertension; (5) mild cardiomegaly (heart weight 
410 grams); (6) moderate calcific coronary atherosclerosis 
and generalized atherosclerosis; (7) right ventricular 
hypertrophy and dilatation consistent with chronic cor 
pulmonale; (8) adhesive mediastinopericarditis; (9) distal 
esophageal fibrosis and secondary stricture- history of 
Barrett's esophagus; (10) fatty metamorphosis of liver and 
rare minute calcific liver nodules probable old granulomas; 
(11) minute (0.2 cm) left renal cell adenoma; (12) mild 
nephrosclerosis; (13) benign prostatic hyperplasia; (14) skin 
lesions consistent with ichthyosis vulgaris; and (15) actinic 
keratoses.  The cause of death was reported to be pulmonary 
tuberculosis with secondary extensive fibrosis leading to 
respiratory failure.  

In support of her claim that the veteran's death was due to 
chronic obstructive pulmonary disease that was attributable 
to nicotine dependence that began during his military 
service, the appellant has submitted medical statements from 
two physicians, dated in 1998, that indicate the veteran's 
death was caused by chronic obstructive pulmonary disease 
that had developed as a result of his many years of smoking.  
The Board notes, however, that one of those private 
physicians, who treated the veteran for six months (from 
December 1996 to May 1997), was an internist, while the other 
physician, who did not treat the veteran, was a family 
practitioner.  On the other hand, the VA physician who 
reviewed the claims file in its entirety and rendered a 
medical opinion in March 2001 as to the cause of the 
veteran's death was a pulmonary specialist.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an opinion may be reduced in probative value even where 
the statement comes from someone with medical training if the 
medical issue requires special knowledge.  See Black v. 
Brown, 10 Vet. App. 279 (1997).  Because the nature of the 
veteran's death involved his respiratory system, the Board 
finds that the medical opinion from the VHA pulmonary 
specialist is more probative than the two 1998 opinions from 
private physicians.  

VA received a March 2001 medical opinion from a pulmonary 
specialist at the Veterans Health Administration (VHA).  
Based on her careful and longitudinal review of the claims 
file, she reported that the veteran had had an extensive 
history of severe  multi-drug-resistant, bilateral, 
fibrocavitary, pulmonary tuberculosis, more extensive on the 
right side, since 1979, and had been on multiple medical 
therapeutic regimens with variable responses in order to 
control the pulmonary tuberculosis.  She noted that the 
initial treatment of the veteran's tuberculous in May 1979 
had involved INH, Ethambutol, and streptomycin, and that 
because the initial organisms had been resistant to INH, 
therapy was switched to Rifampin and PZA.  She recounted how 
the evidence showed he had been admitted on multiple 
occasions for treatment of the multi-drug-resistant 
tuberculosis that required varying agents and how a pulmonary 
consultation in December 1984 had indicated that "this multi-
drug-resistant tuberculosis, if not controlled well, may 
become a fatal disease."  

The VHA pulmonary specialist went on to explain that the 
veteran had had a 30 pack year smoking history, and had 
manifested evidence of mild to moderate obstructive 
ventilatory impairment, as evidence by pulmonary function 
tests.  She stated that clinical findings showed that FEVI 
had been consistently around 2 liters and greater, that 
pulmonary  function tests also suggested severe restrictive 
ventilatory impairment with mild reduction in diffusion 
capacity, and that chest X-rays consistently showed extensive 
apical fibrosis with hilar retraction and severe apical 
pleural thickening with elevated  hemidiaphragms.  She noted 
that while the medical statements from Drs. Psarakis and 
Ellis in 1998 indicated the veteran had had severe end-stage 
emphysema from nicotine dependence, the recordings of FEVI 
had been more than 2 liters on several occasions.  

In summation, the VA pulmonary specialist stated that the 
veteran had had an extensive history of multi-drug-resistant 
tuberculosis causing pleural thickening parenchymal scarring 
and volume loss, which resulted in severe restrictive 
pulmonary disease.  She further reported that he had had 
evidence of chronic obstructive pulmonary impairment, as 
evidenced by pulmonary function tests and on autopsy, but 
that he had not, on any occasion, been admitted for acute 
exacerbation of chronic obstructive pulmonary disease 
requiring intravenous steroid therapy.  She therefore opined 
that the chronic obstructive pulmonary disease had not been a 
cause of major morbidity and mortality, but, rather, the 
major morbidity and mortality had been secondary to recurrent 
multi-drug-resistant pulmonary tuberculosis because the 
recurrent fibrocaseous tuberculosis had resulted in severe 
restrictive ventilatory impairment, cor pulmonale, 
respiratory failure and subsequent death, all of which had 
been confirmed on autopsy that had revealed active 
tuberculosis with massive fibrous pleuritis and pulmonary 
hypertension.  

Furthermore, the Board notes that the Court also held in 
Black that medical opinions as to a nexus may decline in 
probative value where the physician fails to discuss relevant 
postservice medical history.  In this case, the Board finds 
that the March 2001 statement from the VA pulmonary 
specialist shows that she reviewed the entire claims file and 
analyzed all of the veteran's medical problems, including his 
chronic obstructive pulmonary disease, in forming her opinion 
as to the cause of the veteran's death; whereas the two 
private physicians, in their 1998 statements, offer no 
discussion concerning the veteran's long history of pulmonary 
tuberculosis and its impact on his health and death.  In 
addition, those physicians did not discuss the autopsy 
conclusion that the cause of death was pulmonary tuberculosis 
or that the veteran even had active PTB at the time of his 
death.

With regard to the statement by the family practitioner, the 
Board finds no evidence to support his claims that the 
veteran was in active service at the time of diagnosis of his 
pulmonary disease or that the veteran's service records 
showed that over the four to five years prior to his 
retirement he had several episodes of respiratory problems 
with significant documentation that while serving as a load 
master he was also exposed to significant respiratory 
pollutants, such dust, dirt and engine runoff, that combined 
with his smoking to exacerbate his respiratory problems.  

The Board notes that the Court has held that " [t]he Board's 
decision to adopt an independent medical expert's opinion may 
satisfy the statutory requirement of an adequate statement of 
reasons or bases, where, as in this case, the expert has 
fairly considered the material evidence which appears to 
support the appellant's position."  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  

The Board has determined that the medical findings and 
opinion offered by the VHA pulmonary specialist in her March 
2001 medical statement are more probative regarding the cause 
of the veteran's death than the statements offered by the two 
private physicians, one an internist and the other a family 
practitioner.  The VA pulmonary specialist determined that 
the evidence showed that the cause of the veteran's morbidity 
and death was recurrent multi-drug-resistant pulmonary 
tuberculosis, and the autopsy shows the same conclusion. Her 
specialized medical opinion is supported by the findings and 
diagnosis from the May 1997 autopsy report, which noted that 
the cause of death was pulmonary tuberculosis with secondary 
extensive fibrosis leading to respiratory failure.  That 
report did not state that COPD was causally connected to his 
death, and the IME did not find that COPD was causally 
connected or was a contributory factor.  Hence, the Board 
finds that the much greater weight of the evidence presented 
in this case demonstrates that the veteran's death was 
attributable to pulmonary tuberculosis, which was not related 
to service in any way.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

